Citation Nr: 0825422	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Restoration of competency to handle the disbursement of VA 
funds.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran lacks mental capacity to manage his affairs, 
including the disbursement of VA funds without limitation.  


CONCLUSION OF LAW

The veteran is incompetent to manage the disbursement of his 
VA funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

The VCAA does not apply to an applicant for restoration of 
competency. Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his affairs, including the disbursement of funds 
without limitation.  38 U.S.C.A. § 3.353(a).  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  Determinations as to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization, 
and the holding of incompetency.  38 C.F.R. § 3.353(c).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d). 

Factual Background

The veteran receives VA nonservice-connected special pension 
benefits based on the need for regular aid attendance.  The 
veteran's health problems, resulting in disability, include 
dementia and substance abuse, 100%; blindness in the left 
eye, 30%; coronary artery disease with myocardial infarction, 
30%; and, degenerative joint disease, 10%. 

In a rating decision in May 2005, the RO notified the veteran 
of the proposal to make an incompetency determination.  The 
veteran was notified that he had 60 days to request a hearing 
and to submit additional evidence.  As the veteran did not 
responded, in a rating decision in August 2005, the RO 
determined that the veteran was not competent to handle the 
disbursement of his funds.  

In May 2005, the veteran was hospitalized by VA for 
detoxification.  The veteran was also seen in a VA 
psychiatric consultation to evaluate his competency.  The 
examiner reported that the veteran had alcohol and drug 
dependencies with alcoholic dementia and that he was 
homeless.  The examiner expressed the opinion that the 
veteran was globally incompetent to make personal, financial, 
and health care decisions and found the veteran incompetent.  
It was recommended that the veteran be transferred to a VA 
psychiatric facility, but the veteran refused to be 
transferred and he signed out against medical advice. 

In a statement in June 2006, a VA physician reported that the 
veteran was homeless and that he had a recent stab wound.  
The physician expressed the opinion that the veteran was in 
need of aid and attendance of another person and that the 
veteran was mentally unable to protect himself from the 
hazards of daily life.  

Analysis

The matter of competency involves specific inquiry into 
whether the veteran lacks the mental capacity to manage his 
own affairs, including the disbursement of VA funds without 
limitation.  As noted above, there is a presumption in favor 
of competency when there is reasonable doubt as to the 
veteran's mental capacity. 38 C.F.R. § 3.3539(d).

The record shows that the veteran is homeless and he suffers 
for alcohol and drug dependencies with alcoholic dementia.  
His alcohol dependency is not under control and during 
hospitalization for detoxification, on a psychiatric 
consultation to evaluate his competency, the examiner 
expressed the opinion that the veteran was globally 
incompetent to make personal, financial, and health care 
decisions and found the veteran incompetent.  At the time, 
the veteran refused to be transferred to a VA psychiatric 
facility for further treatment, and he signed out of the 
hospital against medical advice. 

In a statement in June 2006, a VA physician expressed the 
opinion that the veteran was in need of aid and attendance of 
another person and that the veteran was mentally unable to 
protect himself from the hazards of daily life.  

The Board finds that the evidence, the opinions of two VA 
physicians, that the veteran is incompetent and mentally 
unable to protect himself from the hazards of daily life, is 
consistent with the 100% disability, assigned to dementia and 
substance abuse. 

Also, the veteran has not submitted or identified any medical 
evidence that refutes the aforementioned opinions and the 
record does not contain any competent evidence in favor of a 
finding of competency. 

As for the veteran's statements, regarding restoration of 
competency, the veteran's assertions regarding his competency 
do not constitute competent medical evidence under 38 C.F.R. 
§ 3.353(c).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or 
medical opinion.  38 C.F.R. § 3.159.  As a lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis, not 
capable of lay observation, and on medical causation.  For 
this reason, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  See Sanders v. 
Brown, 9 Vet. App. 525 (1996) (Veteran's claim that his 
schizophrenia was in remission and under control and that 
therefore he should be permitted to manage his own affairs 
was not competent medical evidence required to lift the 
incompetency determination).  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence shows that the veteran 
lacks the mental capacity to manage his own affairs, 
including disbursement of VA funds without limitation, 
rebutting the presumption of competency, and therefore he is 
incompetent under 38 C.F.R. § 3.353(a).  38 U.S.C.A § 
5107(b); 3.353(d) (2007); Sims v. Nicholson, 19 Vet. App. 453 
(2007) (Veteran was mentally incompetent under 38 C.F.R. 
§ 3.353(d) based on the preponderance of the evidence.). 

                                                                         
(The Order follows on the next page.).





ORDER

As the veteran is incompetent, the benefit sought on appeal, 
restoration of competency to handle the disbursement of VA 
funds, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


